                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   CAROL LIPSON,                      1:18-cv-15621-NLH-AMD

                   Plaintiff,         OPINION

        v.


   METRO CORP. HOLDINGS, INC.,
   and DAVID H. LIPSON, JR.,
   SHERRY LITWER, DEBRA
   CLAREMON, and BARTON WINOKUR
   as Co-Executors of the ESTATE
   OF D. HERBERT LIPSON, and THE
   ESTATE OF D. HERBERT LIPSON,

                Defendants.


APPEARANCES:

JOSHUA BENJAMIN KAPLAN
MATTHEW ADAM GREEN
OBERMAYER REBMANN MAXWELL & HIPPEL LLP
1120 ROUTE 73
SUITE 420
MT. LAUREL, NJ 08054

     On behalf of Plaintiff

KERRI E. CHEWNING
ARCHER & GREINER, PC
ONE CENTENNIAL SQUARE
PO BOX 3000
HADDONFIELD, NJ 08033-0968

FRANK P. TRAPANI,
KREHER & TRAPANI LLP
1325 SPRUCE STREET
PHILADELPHIA, PA 19107

     On behalf of Defendants
HILLMAN, District Judge

     Presently before the Court is Plaintiff’s motion to remand

the matter to state court.    Also pending is Defendant Metro

Corp. Holdings, Inc.’s motion to dismiss for lack of personal

jurisdiction.   As set forth below, Plaintiff’s motion will be

granted, and Defendant’s motion will be denied as moot.

                             BACKGROUND

     On October 4, 2018, Plaintiff, Carol Lipson filed a

complaint in New Jersey Superior Court, Atlantic County, against

Defendants Metro Corp. Holdings, Inc., the Estate of D. Herbert

Lipson (“Herb Lipson”), and the four co-executors of Herbert

Lipson’s estate.   Plaintiff was Herb Lipson’s spouse, Metro

Corp. was Herb Lipson’s company, and three of the four co-

executors of Herb Lipson’s estate are his children from a prior

marriage.

     On November 2, 2018, Metro Corp. removed the action to this

Court pursuant to 28 U.S.C. § 1441(b) based on diversity of

citizenship under 28 U.S.C. § 1332(a)(1).    Plaintiff is a

citizen of New Jersey.    Defendant Metro Corp. is a citizen of

Pennsylvania.   The other five Defendants are citizens of New

Jersey. 1


1 “[T]legal representative of the estate of a decedent shall be
deemed to be a citizen only of the same State as the decedent.”
                                2
     Despite the lack of diversity between Plaintiff and five of

the Defendants, Metro Corp. removed the action on the premise

that the New Jersey citizenship of those Defendants must be

disregarded because they were not properly joined as parties.

Metro Corp. evokes the “fraudulent misjoinder” doctrine and

argues that the joinder of Plaintiff’s claims against Metro

Corp. with Plaintiff’s claims against the other Defendants was

“egregious.”   Metro Corp. argues that Plaintiff’s claims against

the New Jersey Defendants must be severed and remanded.   Metro

Corp. further argues that Plaintiff’s remaining case against

Metro Corp. must be dismissed for lack of personal jurisdiction.

     Plaintiff contests Metro Corp.’s position that the five

Defendants are not properly joined, or that they were

“fraudulently misjoined.”   Plaintiff argues that the fraudulent

misjoinder doctrine is not recognized in this District, and

because Metro Corp. improperly removed her case from New Jersey

state court, her chosen forum, she is entitled to attorney’s

fees and costs related to Metro Corp.’s improvident removal.

Plaintiff further contests Metro Corp.’s lack of personal

jurisdiction argument.



28 U.S.C. § 1332(c)(2); see also Golden v. Golden, 382 F.3d 348,
352 n.1 (3d Cir. 2004) (“In diversity actions involving estates,
the courts look to the citizenship of the decedent to determine
jurisdiction.”). Herb Lipson was a citizen of New Jersey.
                                3
                             DISCUSSION

     The removal statute provides, “A civil action otherwise

removable solely on the basis of the jurisdiction under section

1332(a) of this title may not be removed if any of the parties

in interest properly joined and served as defendants is a

citizen of the State in which such action is brought.”    28

U.S.C. § 1441(b)(2).   The removal statutes “are to be strictly

construed against removal and all doubts should be resolved in

favor of remand,” and “a party who urges jurisdiction on a

federal court bears the burden of proving that jurisdiction

exists.”   Boyer v. Snap-on Tools Corp., 913 F.2d 108, 111 (3d

Cir. 1990) (citation omitted).   Moreover, a removing party who

charges that a plaintiff has fraudulently joined a party to

destroy diversity of jurisdiction has a heavy burden of

persuasion.   Id. (citation omitted).

     Under the well-established fraudulent joinder doctrine,

joinder is fraudulent “where there is no reasonable basis in

fact or colorable ground supporting the claim against the joined

defendant, or no real intention in good faith to prosecute the

action against the defendant or seek a joint judgment.”     Id.

(citation omitted).    A district court must resolve all contested

issues of substantive fact in favor of the plaintiff and must

resolve any uncertainties as to the current state of controlling
                                  4
substantive law in favor of the plaintiff.   Id.   “If there is

even a possibility that a state court would find that the

complaint states a cause of action against any one of the

resident defendants, the federal court must find that joinder

was proper and remand the case to state court.”    Id. (citation

omitted).

     Under the more novel fraudulent misjoinder doctrine, 2


2A recent case has summarized the fraudulent misjoinder
doctrine, as well as its status in this District.

     Fraudulent misjoinder, otherwise known as “procedural
     misjoinder,” refers to a situation where a plaintiff
     attempts to frustrate a defendant’s right to remove by
     joining a non-diverse party in violation of the applicable
     joinder rule. While fraudulent joinder tests the viability
     of the claims against the defendant, fraudulent misjoinder
     tests the procedural basis of a party’s joinder. When the
     doctrine of fraudulent misjoinder is recognized, it may
     operate as an exception to the complete diversity rule.
     Joinder is considered egregious when there is no real
     connection between each plaintiffs’ underlying claims.
     . . .
     The Third Circuit has not addressed the doctrine of
     fraudulent misjoinder. Instead, courts are split within the
     District of New Jersey as to the doctrine’s applicability.
     Compare Vanny v. Bristol-Myers Squibb Co. (In re Plavix
     Prod. Liab. & Mktg. Litig.), No. MDL No. 3:13-2418, 2014
     U.S. Dist. LEXIS 142910, at *638, 2014 WL 4954654 (D.N.J.
     Oct. 1, 2014) (declining to apply the doctrine of
     fraudulent misjoinder absent any direction from the Third
     Circuit, highlighting the unresolved issue of whether
     Federal Civil Procedure Rule 20 applied in analyzing the
     joinder of the parties, or if the forum state’s joinder
     rule would apply) with Welsh v. Merck Sharpe & Dohme Corp.
     (In re Fosamax Prods. Liab. Litig.), No. 2243, 2012 U.S.
     Dist. LEXIS 48114, at *19 (D.N.J. Apr. 2, 2012) (applying
     the doctrine of fraudulent misjoinder, noting it was
                                5
Federal Civil Procedure Rule 20 is invoked, 3 and a two-step

analysis employed.

     Rule 20(b) provides:

     Persons . . . may be joined in one action as defendants if:

     (A) any right to relief is asserted against them jointly,
     severally, or in the alternative with respect to or arising
     out of the same transaction, occurrence, or series of
     transactions or occurrences; and

     (B) any question of law or fact common to all defendants
     will arise in the action.

Fed. R. Civ. P. 20(b).

     For the two-step analysis, a court must (1) determine

whether the claims were misjoined under Fed. R. Civ. P. 20, and

then (2) determine whether the joinder was egregious.   Breitner

v. Merck & Co., Inc., 2019 WL 316026, at *3 (D.N.J. 2019)

(citing Welsh v. Merck Sharpe & Dohme Corp. (In re Fosamax

Prods. Liab. Litig.), No. 2243, 2012 U.S. Dist. LEXIS 48114, at




     “particularly relevant to large pharmaceutical product
     liability actions”).

Breitner v. Merck & Co., Inc., 2019 WL 316026, at *2–3 (D.N.J.
2019) (other quotations and citations omitted).

3 As Brietner noted, 2019 WL 316026, at *3, it is not clear
whether, under a fraudulent misjoinder analysis, a court should
apply the Federal Rule of Civil Procedure permissive joinder
rules (Fed. R. Civ. P. 20), or the New Jersey State Court civil
procedure rules for permissive joinder (N.J. Ct. R. 4:29), but
the Federal and New Jersey rules are substantially similar.

                                6
*19 (D.N.J. 2012)). 4


4The fraudulent misjoinder doctrine was first articulated by the
Eleventh Circuit in Tapscott v. MS Dealer Serv. Corp., 77 F.3d
1353 (11th Cir. 1996). In Tapscott, the Eleventh Circuit
acknowledged that improper joinder can operate to defeat a
defendant's right to remove, but noted that the misjoinder must
be “egregious” in order to rise to the level of being
fraudulent. In re Plavix Product Liability and Marketing
Litigation, 2014 WL 4544089, at *5 (D.N.J. 2014) (citing
Tapscott, 77 F.3d at 1360). Part of what made the misjoinder in
Tapscott “egregious” was that there was “no real connection”
between the underlying facts of the claims. Id. (citing Triggs
v. John Crump Toyota, Inc., 154 F.3d 1284, 1289 (11th Cir.
1998)). Metro Corp. agues that courts are split as to whether a
showing of egregiousness is required, and argues that the better
approach does not include such a requirement. Metro Corp. cites
out-of-circuit cases for its position. (Docket No. 10 at 23.)
Even though the Court questions the applicability of the
fraudulent misjoinder doctrine in this District, at a minimum,
the Court will look to in-District law for persuasive authority
on the standard for fraudulent misjoinder doctrine, and those
cases require a showing that the joinder was egregious. See
cases cited infra. Moreover, without the “egregious” element,
the Court questions how the fraudulent misjoinder doctrine is
effectively any different from the fraudulent joinder doctrine.
See, e.g., Blackman & Co., Inc. v. GE Business Financial
Services, Inc., 2016 WL 1702043, at *6 (D.N.J. 2016) (“The use
of term ‘fraudulent’ in the joinder context is usually a
misnomer in that it implies that a party has committed fraud.
The term ‘fraudulent joinder’ does not ‘require a showing of
fraud in the conventional sense; it in no way reflects on the
integrity of plaintiff or of plaintiff's counsel.’” (quoting Am.
Dredging Co. v. Atl. Sea Con, Ltd., 637 F. Supp. 179, 183
(D.N.J. 1986) (citation omitted) (“The standard for determining
whether the joinder is fraudulent has been articulated by
Professor Moore in the following manner: The joinder may be
fraudulent if the plaintiff fails to state a cause of action
against the resident defendant, and the failure is obvious
according to the settled rules of the state. If, however, there
is a real possibility that the plaintiff has stated a cause of
action, the joinder is not fraudulent, and the cause should be
remanded.”)).

                               7
     The difference between fraudulent joinder and fraudulent

misjoinder has been explained as follows:

     While fraudulent joinder tests the viability of the claims
     against the defendant, fraudulent misjoinder tests the
     procedural basis of a party’s joinder. See Asher v. Minn.
     Mining & Mfg. Co., No. 04–522, 2005 WL 1593941, at *4 (E.D.
     Ky. June 30, 2005) (stating that fraudulent joinder
     addresses whether plaintiffs' “joined claims are unrelated
     and have been improperly joined to destroy diversity”); see
     also Geffen v. Gen. Elec. Co., 575 F. Supp. 2d 865, 869
     (N.D. Ohio 2008) (“[W]ith fraudulent misjoinder, the charge
     is that the joined claims are unrelated and have been
     improperly joined in one action to destroy diversity.”).

In Re Plavix Product Liability and Marketing Litigation, 2014 WL

4954654, at *10 (D.N.J. 2014).

     The Court finds that under either the fraudulent joinder

doctrine 5 or the fraudulent misjoinder doctrine, 6 Plaintiff’s



5 Metro Corp. does not base its removal on the fraudulent joinder
doctrine, but the Court finds that Metro Corp.’s presence in
Plaintiff’s case does not violate that doctrine, which is a
well-established doctrine in the Third Circuit, and which
addresses a similar issue as the fraudulent misjoinder doctrine
– namely, the addition of parties solely for the purpose of
defeating removal to federal court.
6Although this Court does not definitively determine the
viability of the fraudulent misjoinder doctrine as an available
basis upon which to remove a complaint from state court, this
Court echoes the observations made by Judge Wolfson in
considering a removal based on fraudulent misjoinder:

     [T]here are considerable reasons against adopting the
     fraudulent misjoinder doctrine. Conducting fraudulent
     misjoinder analysis in this case necessarily requires the
     Court to wade into a thorny thicket of unsettled law;
     indeed, disagreements exist as to numerous questions about
     the doctrine, and “the last thing the federal courts need
                                8
case must be remanded.   Plaintiff reasonably joined all

Defendants to the action, and the Court cannot find that

Plaintiff’s joinder of Metro Corp. with the five New Jersey

Defendants was “egregious.”

     The Court bases this finding on the content of Plaintiff’s

complaint.   (Docket No. 1 at 12-94.)   In her complaint,

Plaintiff relates that she was married to D. Herbert Lipson

(“Herb Lipson”) from 1997 until his death on December 25, 2017.

Herb Lipson was the chairman of Metro Corp.    Plaintiff claims

that Metro Corp. is now controlled by Herb Lipson’s adult

children from a prior marriage - David H. Lipson, Sherry Litwer,

and Debra Claremon - and the three adult children are the

Defendant co-executors of his estate, along with Defendant co-



     is more procedural complexity.” In fact, these unresolved
     issues have raised significant doubt in the context of
     remand. Absent a Third Circuit directive, this Court
     declines to adopt the fraudulent misjoinder doctrine. As a
     matter of policy, this approach is prudent in light of the
     Third Circuit's well-settled principle that the removal
     statutes should be strictly construed, and all doubts
     regarding the propriety of removal are to be resolved in
     favor of remand. Moreover, “creating a new doctrine having
     the effect of expanding the removability of state court
     cases that, on their face, do not fall within the limited
     jurisdiction of the federal courts is neither wise nor
     warranted.” Indeed, doing so would contravene the circuit
     court's instruction to narrowly construe the removal
     statutes. . . .

In Re Plavix Product Liability and Marketing Litigation, 2014 WL
4954654, at *13–14 (D.N.J. 2014) (citations omitted).
                                9
executor Baron J. Winokur. 7

     Plaintiff claims that on June 22, 1997, Herb Lipson and

Metro Corp. entered into a Death Benefit Agreement (“DBA”),

which provided that Metro Corp. would, among other things, pay

Plaintiff $1 million upon Herb Lipson’s death, payable in 60

equal consecutive monthly installments of $16,667.00, and

provide Plaintiff with health insurance coverage.   Plaintiff

claims that Metro Corp.’s obligation under the DBA commenced on

January 1, 2018, but Metro Corp. has failed to pay Plaintiff

according to the DBA, 8 or continue to provide her with health

insurance. 9

     Plaintiff claims that Herb Lipson’s will directs that co-

executors are “to perform any and all obligations not satisfied

by provisions outside my will to which I or my estate is legally

bound pursuant to my pre-nuptial agreement with my wife Carol,




7 The complaint provides that Winokur is an attorney at Dechert
LLP.

8The DBA also provided that Herb Lipson’s long-time assistant
would receive death benefits totaling $25,000 to be paid in four
equal installments. Plaintiff believes that Metro Corp. has
paid or is paying that obligation.

9 Plaintiff claims that because Metro Corp.’s failure to honor
its obligation to provide her with health insurance coverage,
Plaintiff has had to pay for COBRA and $636.28 per month in
Medicare premiums.

                                10
which agreement was amended by us on October 7, 2008.”    The

original Prenuptial Agreement was dated June 17, 1997, and

modified on October 7, 2008.

     The Modification provides that Plaintiff is the beneficiary

of Herb Lipson’s salary continuation plan with Metro Corp., and

if one is not in effect at his death, his Estate shall pay

$600,000 to Plaintiff.   At the time of Herb Lipson’s death, he

did not have a salary continuation plan in effect with Metro

Corp., and the Estate is required to pay Plaintiff $600,000.

Plaintiff claims that the co-executors of the estate have failed

to fulfill their obligation under the Prenuptial Agreement (the

original and Modification) and Herb Lipson’s will.

     Plaintiff has asserted claims for breach of contract, and

unjust enrichment in the alternative, against Metro Corp. for

its failure to abide by the DBA.     Plaintiff has asserted claims

for breach of contract, and unjust enrichment in the

alternative, against the Estate for breach of the Prenuptial

Agreement.   Plaintiff has asserted a claim against the four co-

executors for breach of fiduciary duty.

     Metro Corp. argues that it is obvious that Plaintiff’s

claims against it are separate and distinct from her claims

against the other Defendants.   Metro Corp. contends that

Plaintiff is suing a business entity for breach of contract
                                11
between Metro Corp. and Herb Lipson to which she claims to be a

third-party beneficiary, which contract is wholly unrelated to

Herb Lipson’s estate, the actions of his co-executors, and her

Prenuptial Agreement with Herb Lipson.   In short, Metro Corp.

argues that Plaintiff is pursuing two distinct contract claims

based on two different contracts against two distinct set of

defendants with no logical relationship to each other or factual

overlap.   Therefore, Metro Corp. argues that Plaintiff’s joinder

of Metro Corp. to the action against the non-diverse parties,

rather than instituting a separate action against it, was simply

an egregious attempt to avoid federal court.

     Plaintiff argues that not only is the fraudulent misjoinder

doctrine not a proper mechanism in this District by which to

remove a case from state court to federal court, all her claims

arise from the same series of transactions and occurrences, and

the parties, claims, witnesses, and relevant facts are common

and intertwined.   Plaintiff further argues that her complaint

advanced against Metro Corp. and the other Defendants is proper

because it would be an affront to judicial efficiency to have

two cases proceed simultaneously when there is such identity of

issues, facts, parties, and witnesses.   Plaintiff contends that

it is not she who has acted egregiously, but it is Metro Corp.

who unreasonably removed Plaintiff’s case based on an
                                12
inapplicable doctrine, and Metro Corp. should be required to pay

her fees and costs she has incurred as a result.

     The Court agrees with Plaintiff that she did not

fraudulently misjoin Metro Corp. to her action.    Even though

Plaintiff has advanced a breach of contract claim against Metro

Corp. under the DBA, and a separate breach of contract and

breach of fiduciary duty claim against the other defendants

under the Prenuptial Agreement, those claims as pleaded by

Plaintiff are not as separate and distinct as Metro Corp. views

them.

     As Plaintiff avers in her complaint, Metro Corp. is being

run by Herb Lipson’s adult children, who are also the co-

executors of Herb Lipson’s estate.   A corporation is “regarded

in law as an entity distinct from its individual officers,

directors, and agents,” but “a corporation is an artificial

entity that lacks the ability to function except through the

actions of its officers, directors, agents, and servants.”

Vosough v. Kierce, 97 A.3d 1150, 1159 (N.J. Super. Ct. App. Div.

2014) (quoting Printing Mart–Morristown v. Sharp Elec. Corp.,

563 A.2d 31 (N.J. 1989)); see also Cedric Kushner Promotions,

Ltd. v. King, 533 U.S. 158, 166 (2001) (“[A] corporation acts

through its employees.”).

     Thus, even though Metro Corp. is the party to the DBA and
                               13
it, rather than its officers, directors, and agents, could be

held liable for that breach, Metro Corp.’s alleged breach was,

or is being, perpetrated by its officers, directors, or agents,

who are Herb Lipson’s children and co-executor’s of Herb

Lipson’s estate.    Based on the allegations in Plaintiff’s

complaint, it is plausible that one or more of Herb Lipson’s

children are involved with Metro Corp.’s alleged breach of the

DBA, in addition to their alleged breach of their obligations

under Herb Lipson’s will and Prenuptial Agreement.    This

interfamilial dispute cannot be compartmentalized into two

separate actions.

     Indeed, had Plaintiff proceeded in the manner argued by

Metro Corp., she most likely would have run afoul of New

Jersey’s entire controversy doctrine.    See Crispin v.

Volkswagenwerk, A.G., 476 A.2d 250, 256–57 (N.J. 1984)

(explaining that “New Jersey has long held a strong commitment

to the [entire controversy] doctrine and its goals of judicial

economy and fairness to the parties” based on the “urgent need

for eliminating the delay and wastage incident to the

fragmentation of litigation [which] dictate[s] that all of the

aspects of the plaintiff's controversy with the defendant be

included within his legal proceeding” (citations omitted));

Sanchez v. Select Portfolio Servicing, Inc., 2017 WL 4711475, at
                                 14
*4 (D.N.J. 2017) (“Like traditional res judicata, the entire

controversy doctrine is intended to prevent piecemeal litigation

by requiring the assertion of all claims arising from a single

controversy in one action,” and that “a party cannot withhold

part of a controversy for later litigation even when the

withheld component is a separate and independently cognizable

cause of action.” “In applying the doctrine, the central

consideration is whether the claims ... arise from related facts

or the same transaction or series of transactions.” (citing

DiTrolio v. Antiles, 662 A.2d 494, 502 (N.J. 1995) (other

citations omitted)).

     It is clear, therefore, that Plaintiff’s joinder of Metro

Corp. in her suit concerning alleged benefits owed to her under

Herb Lipson’s agreement with his company, their Prenuptial

Agreement, and his will was far from “egregious.”   See, e.g.,

Williamson v. Daiichi Sankyo, Inc., 2017 WL 435301, at *1

(D.N.J. 2017) (citations omitted) (“Regarding the fraudulent

misjoinder argument, the Third Circuit does not recognize a

cause of action under this doctrine.   Even in the absence of a

definitive promulgation by the Third Circuit, the Eastern

District of Pennsylvania has nonetheless applied the fraudulent

misjoinder doctrine in a pharmaceutical case.   This doctrine,

however, was relied on solely because of special circumstances,
                               15
namely, egregious conduct by plaintiffs. Since defendants have

neither argued nor demonstrated plaintiffs' egregious conduct,

this court finds no basis within the facts presented here to

expand beyond Third Circuit jurisprudence and consider a

fraudulent misjoinder analysis.”); Belmont Condominium Ass'n,

Inc. v. Arrowpoint Capital Corp., 2011 WL 6721775, at *8 (D.N.J.

2011) (“Although the state court may later find that Commerce

was improperly joined, the Court at this stage finds only that

Commerce was not egregiously misjoined.”); cf., Breitner, 2019

WL 316026, at *4 (D.N.J. 2019) (finding the joinder of five

plaintiffs was egregious because the complaint “was structured

in a way to defeat diversity jurisdiction” since out of eighty-

nine plaintiffs, only five had the same citizenship as the

defendants).

      Consequently, the Court lacks subject matter jurisdiction

over the action, 10 and it must be returned to New Jersey state

court. 11   The New Jersey state court is well-equipped to



10The Court properly exercises jurisdiction to determine the
scope of its subject matter jurisdiction. Employers Ins. of
Wausau v. Crown Cork & Seal Co., Inc., 905 F.2d 42, 45 (3d Cir.
1990).
11The New Jersey state court was capable in the first instance
to interpret its rules of procedure to determine whether Metro
Corp. was improperly joined. However, even though this Court
has considered the propriety of Metro Corp.’s joinder in the
determination of whether removal was proper under the fraudulent
                                16
determine whether it has personal jurisdiction over Metro Corp. 12



misjoinder doctrine and whether this Court has subject matter
jurisdiction over the case, one may question whether the state
court is now permitted on remand to re-address the issue under
state law and its rules of procedure. See Chicot County
Drainage Dist. v. Baxter State Bank, 308 U.S. 371, 376 (1940)
(“The lower federal courts are all courts of limited
jurisdiction, that is, with only the jurisdiction which Congress
has prescribed. But none the less they are courts with
authority, when parties are brought before them in accordance
with the requirements of due process, to determine whether or
not they have jurisdiction to entertain the cause and for this
purpose to construe and apply the statute under which they are
asked to act. Their determinations of such questions, while
open to direct review, may not be assailed collaterally.”);
Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 585 (1999) (“Issue
preclusion in subsequent state-court litigation [] may also
attend a federal court's subject-matter determination.”); but
see In re Vicinage 13 of New Jersey Superior Court, 185 A.3d
895, 900 (N.J. Super. Ct. App. Div. 2018) (rejecting the
defendant’s argument that the federal district court judge’s
assessment of issues related to the propriety of removal was the
law of the case, stating that it did not agree with the federal
judge’s assessment, which had only been made in the context of
determining whether 28 U.S.C. § 1441(b) had been satisfied,
rather than in the substantive context it was now before the
appellate division). Having determined that it lacks
jurisdiction, this Court does not decide that issue.
12Metro Corp. argues that if the Court first considers its motion
to dismiss for lack of personal jurisdiction, the Court will not
need to determine the issue of fraudulent misjoinder. See
Ruhrgas, 526 U.S. at 587-88 (finding that “in most instances
subject-matter jurisdiction will involve no arduous inquiry,”
and “in such cases, both expedition and sensitivity to state
courts’ coequal stature should impel the federal court to
dispose of that issue first,” but where “a district court has
before it a straightforward personal jurisdiction issue
presenting no complex question of state law, and the alleged
defect in subject-matter jurisdiction raises a difficult and
novel question, the court does not abuse its discretion by
turning directly to personal jurisdiction”). This Court
declines Metro Corp.’s invitation, as it views the subject
                                17
     The remaining issue is whether Plaintiff is entitled to

attorney’s fees and costs arising from Metro Corp.’s unavailing

removal.   Under the removal statute, “An order remanding the

case may require payment of just costs and any actual expenses,

including attorney fees, incurred as a result of the removal.”

28 U.S.C. § 1447(c).    “Absent unusual circumstances, courts may

award attorney’s fees under § 1447(c) only where the removing

party lacked an objectively reasonable basis for seeking

removal.   Conversely, when an objectively reasonable basis

exists, fees should be denied.”    Martin v. Franklin Capital

Corp., 546 U.S. 132, 141 (2005).

                             CONCLUSION

     For the reasons expressed above, Plaintiff’s motion to

remand the matter to state court will be granted.    While the

Court considers it a close question it cannot say there was no

reasonable basis to seek removal.    Plaintiff’s request for

attorney’s fees and costs will therefore be denied.    Metro

Corp.’s motion to dismiss will be denied as moot.    An

appropriate Order will be entered.



Date:   June 27, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.



matter jurisdiction issue to be straightforward.
                                18
